DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 08/02/2021.
	Claim 1, 8, 12, 15, 17-18, and 20 has been amended. Claims 2-3 and 13-14 have been canceled. Claims 1, 4-12 and 15-20 remain pending in the application. 

Response to Amendment

The amendment filed 08/02/2021 has been entered. Claim 1, 8, 12, 15, 17-18, and 20 has been amended. Claims 2-3 and 13-14 have been canceled. Claims 1, 4-12 and 15-20 remain pending in the application. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/09/2021. The objection has been withdrawn in view of the amended drawings.
Applicant amendment to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/09/2021. The objection has been withdrawn in view of the amended specification.
Applicant amendment to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/09/2021. The objection has been withdrawn in view of the amended claims.
Applicant amendment to claims 12-19 have overcome the 35 U.S.C § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 06/09/2021. The rejection has been withdrawn in view of the amended claims.
Applicant amendment to claims 12-19 renders the claims to be not interpreted under the 35 U.S.C § 112(f) set forth in the Non-Final Office Action mailed on 06/09/2021. 
Response to Arguments

 Regarding Applicant’s arguments, on page 7-13 of the remark filed on 08/02/2021, on the newly added limitations of independent claim 1: “sending, by the sensor, the generated digital certificate with the signed measurement value; and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.”
The newly added limitations of independent claim 12: “sending, by the sensor, the generated digital certificate with the signed measurement value; and suppressing 
Applicant argues the cited references fail to expressly or inherently disclose or make obvious the amended features that sending, by the sensor, the generated digital certificate with the signed measurement value is performed. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Saroiu teaches in Figure 5 label 504 the sending of the signed sensor measurements or readings by the sensor and on Col. 4 lines 8-20 as well as Col. 11 lines 34-45 describing the TPM of the sensor system, that correlates to the sensor readings or measurements, that generates the certificate. Applicant further argues that the cited references fail to expressly or inherently disclose or make obvious the amended features that suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent is performed. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees, the 103 rejection Saroiu et al. (U.S No. 883246) and Walley et al. (U.S Pub. No. 20150134954) in further view of Max et al. (U.S Pub. No. 20190334998) provides a cited explanation and descriptions of the limitations. Max teaches on Par. (0029) the signed certificates being suppressed or minimized as well as in Figure 5 label 21 and 60 illustrating the signed certificate being suppressed or sent in a sequence as individual certificates away from the group of certificates. The applicant on Par. (0036) of the instant application defines and provides an example of the limitation “predefined number 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 6, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu") and Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley") in further view of Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max")



Regarding Independent Claim 1 (Currently Amended), Saroiu teaches a computer-implemented method for certified sensor readings from a sensor, the method including: (Page 11 Col. 1 lines 34- 45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings.”; certified sensor readings (sign associated sensor readings for trust))
	generating a digital certificate (Page 11 Col. 4 lines 8-16 “A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate. The TPM uses this certificate to anonymously sign attestations. A verifier can contact the privacy CA to check the validity of the TPM certificate”; generated certificate included in sensor (TPM)), (Page 11 Col. 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM with generated certificate in correlation with sensor),
	signing, by the sensor, a measurement value with a private key of a public/private key pair for the measurement value; (Page 11 Col. 3 lines 25-35 “With trusted GPS and camera sensors, a photo is combined with a GPS reading and a timestamp, and then signed with a private key specific to the mobile device. The goal of this architecture is to ensure that untrusted software running on the mobile device cannot interfere with reading the sensor values”; signing of sensor measurements (values) with a private key)), (Page 10 Col. 2 lines 25-30 “One implementation requires no additional hardware beyond TPM, and a second implementation enhances security using signed sensor readings”; signed sensor readings)
	sending, by the sensor, the signed measurement value such that the sensor is identifiable via a public key of the public/private key pair and the generated digital certificate. (Page 15 Col. 12 lines 47- “At 404, the signed sensor readings are sent to a consuming application.”; signed sensor readings are sent), (Col. 4 lines 8-20 “A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate. The TPM uses this certificate to anonymously sign attestations. A verifier can contact the privacy CA to check the validity of the TPM certificate”; generated certificate included in sensor (TPM)), (Page 10 Col 1 TPM with generated certificate in correlation with sensor), (Col. 5 lines 10-15 “a registration component 116 that registers the sensors 102 and the device 104 to a registration service to identify the sensors 102 as associated with the device 104.”; identifiable sensor)
	sending, by the sensor, the generated digital certificate with the signed measurement value; (Figure 5 label 504; sending of signed sensor readings), (Page 11 Col. 4 lines 8-20 “A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate. The TPM uses this certificate to anonymously sign attestations”; TPM with generated (returned) certificate), (Par. 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings”; TPM correlated with sensor readings that is being sent)
	However Saroiu does not explicitly teach calibrating the sensor;
Wherein Walley teaches calibrating the sensor; (Par.(0003) “The management of the sensors of the IOT may further include performing and/or modifying calibration and or changing other attributes of one or more sensors.”; calibration of sensors), (Par. (0010) “Example of the sensor devices include temperature sensors, video cameras, audio examples of sensors)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Walley to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate teachings of Saroiu because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system.  Walley implements a process of calibrating the sensor, this allows the sensor to be set, corrected and gauged with parameters that are reliable, reproducible and accurate to the corresponding products in the real world. This ensures trust for systems that are utilized in cold chain transmission or supply chain process. Calibrating the sensor because even more vital when dealing with the process or delivery in transit of food, medicine or drugs, organs, chemicals and more. If the sensor measurements are not calibrated and gauged correspond with the products in transmit cited above, this leads to distrust amongst users and possible alteration, compromise or modification of sensor readings.
	The motivation to combine these reference is by calibrating the sensor the sensor readings or measurements can be ensured to users that they relate to the same physical conditions as the products in the cold chain transit process. This coupled with a certified authority promotes dependable and trustworthy identities of sensor readings and securely protects the network and system of IOT devices as a whole. 

	Wherein Max teaches and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent. (Par. (0029) “In some embodiments, the certificate is selected from a group of certificates assigned to the sensor. In addition to a single certificate, a group of certificates may also be used for signing. In this case and in some embodiments, all certificates of the group are saved in a sensor memory. Thus, the number of certificates within the group is minimized”; signed certificates of sensor is suppressed (minimized), (Figure 5 label 21 and 60; signed certificate (21) is suppressed (sent in a sequence) individually away from group) ,  (Par. (0041) “The signing is then checked in the backend, i.e., the authenticity of the data is checked using the certificate. In the case of an individual certificate for the sensor 21, the signed message may for example be first transmitted to a secure intermediate station 60 that checks the authenticity of the message using the certificate. The message is then signed with a certificate assigned to the intermediate station 60 and only afterward is transmitted to the recipient 59.” suppressed signed certificate of sensor sent in sequence) (Examiner notes: Specification on instant application 16/572,863 states Par. (0036) ”According to some embodiments, the method can also include suppressing the sending of the related or associated digital certificate for a predefined number of times signed measurement values are sent. Thus, not every measured environmental data can need to be transmitted together with the digital certificate. This can be sent periodically, e.g., every 10th time (any other regular or irregular sequence can be possible), when sending a measurement value. This can also be applied to a sending of a collection of measurement values. This can reduce the network traffic volume and can guarantee almost the same trust and the related sensor.”; stating suppressing the sending of signed sensor is so not every sensor measurement is sent together but in a “regular sequence” individually).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Max to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate teachings of Saroiu and the calibrating of a sensor teachings of Walley because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Max includes a process of suppressing the sending of the signed measurement values for a predefined number of times, this allows the system to have preventive measures of overloading or backlog delay when transporting products measured by the sensor in cold chain or supply chain transit. Every sensor readings would now have to be transmitted together providing clarity and a more effective method of sending. 
The motivation to combine these reference is by suppressing the sending of measurement values coupled with the digital certificate it will all the system to securely 

Regarding Dependent Claim 6 (Original), the combination of Saroiu, Walley, and Max teach the method of claim 1, Saroiu further teaches generating the digital certificate is performed by a certified authority system. (Page 24 Col 4 lines 8-20 “One version of TPM can provide anonymous attestations by using a separate Attestation Identity Key (AIK) for each verifier and relying on a privacy certification authority (privacy CA). A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate”; TPM associated with sensor reading with certificate authority that generates (returns) a certificate), (Page 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings.”; TPM with generated certificate in correlation with sensor),
However Saroiu does not explicitly teach the method according to claim 1, wherein calibrating the sensor
the method according to claim 1, wherein calibrating the sensor (Par.(0003) "The management of the sensors of the IOT may further include performing and/or modifying calibration and or changing other attributes of one or more sensors."; calibration of sensors), (Par. (0010) "Example of the sensor devices include temperature sensors, video cameras, audio recorders, motion sensors, humidity sensors, smoke detectors, various gas sensors, radiation monitors, and other sensors."; examples of sensors)

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Walley to the teachings of Saroiu and Max for the reasons stated in independent claim 1 above.


Regarding Dependent Claim 10 (Original), the combination of Saroiu, Walley, and Max teach the method of claim 1, Saroiu further teaches the method according to claim 1, further including:  storing a plurality of measurement values in the sensor; (Par. (41) “Incorporating time into each signed reading also enables a remote service to combine multiple sensor readings”; plurality of measurement values (multiple sensor readings), (Par. (17) “With sealed storage, data is stored encrypted with a key that is a function of the values stored in the PCRs”; sensor data stored in PCR), (Par. (14) “A TPM offers a number of platform configuration registers (PCRs)”; PCR register associated with TPM), (Par. (6) “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings”; TPM associated with sensor device and measurement values (sensor readings))
 signing, by the sensor, the plurality of measurement values with the private key of the public/private key pair for the measurement value; and (Par. (43) “This enables each sensor reading to be signed by the associated sensor”; measurement values (sensor readings) signed by sensor), (Par. (19) “To illustrate how trusted sensors work [..]  and then signed with a private key”; sensors signed by private key)
sending, by the sensor, the plurality of signed measurement values. (Par. (81) “The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the trust information and sent as a combined multiple sensor readings to the application.”; plurality of signed measurement values (multiple sensor readings) are sent), (Par. (84) “At 400, sensor readings are received from sensors of a device. At 402, the sensor readings are signed with the trust information. At 404, the signed sensor readings are sent to a consuming application.”; sending by a sensor ( sensor of device) signed measurement values (sensor readings))


Regarding Independent Claim 20 (Currently Amended), claim 20 is a computer program product claim and recites similar limitations of the method of claim 1 and the teachings of Saroiu, Walley and Max address all the limitations discussed in Claim 1 and are thereby rejected under the same grounds.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley") and Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") in further view of Mensch et al. (U.S Pub. No. 20200084050, hereinafter referred to as "Mensch")

Regarding Dependent Claim 4 (Original), the combination of Saroiu, Walley, and Max do not explicitly teach the method according to claim 1, further including generating the digital certificate after a successful calibration of the sensor.
Wherein Mensch teaches the method according to claim 1, further including generating the digital certificate after a successful calibration of the sensor (Par. (0034) “ the device can send to the data store calibration data for each calibrated sensor and its corresponding database key; the calibration data can be authenticated with the device certificate and the device's reference key such as an authentication through the use of the private reference key (ref priv key) which signs the calibration data which in turn can be authenticated by using the public reference key (ref pub key) to retrieve the sign calibration data of sensor produced after successful calibration of sensor data), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mensch to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate, sending, by the sensor, the generated digital certificate with the signed measurement value teachings of Saroiu, the calibrating of a sensor teachings of Walley and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Mensch includes a process of generating the digital certificate after a successful calibration of the sensor, this ensures corrected and gauged measurement values are accurate and correspond to the physical conditions in supply or cold chain transit. This establishes trust that the sensor device is a certified entity and ensures users with IOT devices that the values measured comes from the specific correlating sensor device reading correct measurement values. 
. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley"), Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") and Mensch et al. (U.S Pub. No. 20200084050, hereinafter referred to as "Mensch") in further view of Crumlin et al. (U.S Pub. No. 20090044023, hereinafter referred to as "Crumlin")

Regarding Dependent Claim 5 (Original), the combination of Saroiu, Walley, and Max do not explicitly teach the method according to claim 4, wherein an expiration time value of the calibration is identical to an expiration time value of the generated digital certificate.
Wherein Crumlin teaches the method according to claim 4, wherein an expiration time value of the calibration is identical to an expiration time value of the generated digital certificate. (Par. (0073) “Implementing fingerprint sensors on media players or hosts of the media players to authorize sharing--In one or more embodiments, a fingerprint may be associated with a digital rights certificate that may be set to expire after a predefined period if the service/content associated with the certificate is not purchased.”; sensor associated with digital certificate with expiration time value (both with same expiration time)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Crumlin to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate, sending, by the sensor, the generated digital certificate with the signed measurement value teachings of Saroiu, the calibrating of a sensor teachings of Walley and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Crumlin implements a method of using an expiration time value of the calibration of the sensor and setting it equal or making it identical the expiration time value of the digital certificate. This links the digital certificate and calibration of a sensor that ensures users on IOT devices that the data is trusted, certified and cannot be duplicated or compromised because by the certificate and calibrated sensors being identical in expiration time, measurement value data cannot be sent without a corresponding match. This provides 
The motivation to combine these references is because by implementing an expiration time value to both the certificate and calibrated sensors, correct readings can be ensured to the users of IOT devices in a system as well as by the chance measurement data of sensors is compromised in transit of supply or cold chain deliveries, precautions can be made and the untrusted entity can be identified in return leading to another insurance towards the user, promoting confidence and safe and secure flow of information. 

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley") and Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") in further view of Won et al. (U.S Pub. No. 20180183587, hereinafter referred to as "Won")

Regarding Dependent Claim 7 (Original), the combination of Saroiu, Walley, and Max teach the method of claim 1, Saroiu further teaches the method according to claim 6, further including:  receiving the sent, signed measurement value by a backend system; and (Figure 5 label 504; signed measurement value sent to backend system (consuming application), ((Page 15 Col. 12 lines 47-52 "At 400, sensor readings are received by backend system), (Page 15 Col 12 lines 18-22 "The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the  trust  information  and sent  as a combined  multiple  sensor  readings  to the application."; the sent sensor readings that are signed are sent from sensors of a device (the object being sent (signed measurement value (sensor readings))
However Saroiu and Walley do not explicitly teach verifying an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system.
Wherein Won teaches verifying an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system. (Par. (0018) “IoT device 100 may be any type of electronic device or object with processing capability and network connectivity, such as a sensor,”; IOT device (sensor)), (Par. (0029) “In turn, IoT device 100 verifies the digital signature”; sensor (IOT) device verifies signature), (Par. (0065) “mutual authentication between an IoT device using a blockchain-assisted PKI and a server relying on a traditional certificate authority”; sensor (IOT device) using certificate authority) , (Par. (0003) “In addition, data centers (e.g., that collect information from IoT devices) or IoT gateways need to be able to verify the identity of IoT devices.”; verify an identity, measurements (collected information))
 to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate, sending, by the sensor, the generated digital certificate with the signed measurement value teachings of Saroiu, the calibrating of a sensor teachings of Walley and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Won includes a process of verifying an identity of the sensor with a signature of the signed measurement value that was sent along with the certified authority system. This allows communication between the receiver and the sender of the signed measurement values double check the identity of the sensors before the measured values is accepted. This provides clarity within the system that the trusted certified system is accurately displacing not only the correct readings of the measurement values but a means to detect the identity as well. This ensures to IOT devices that sensor readings are not altered before it is stored.
The motivation to combine these references is because by verifying with a signature the identity corresponding to the measurement values a second layer of protection is added and it becomes even more important in use for supply chain or cold 

Regarding Dependent Claim 9 (Original), the combination of Saroiu, Walley, and Max do not explicitly teach the method according to claim 7, wherein the backend system is a node of a blockchain system.
Wherein Won teaches the method according to claim 7, wherein the backend system is a node of a blockchain system. (Par. (0016)” an IoT device is registered in a blockchain name/value storage (NVS) by an installation device working in conjunction with the IoT device”; sensor (IOT) received in (registered in) backend system (blockchain), (Par. (0018) “IoT device 100 may be any type of electronic device or object with processing capability and network connectivity, such as a sensor,”; sensor (IOT device))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate, sending, by the sensor, the generated digital certificate with the signed measurement value teachings of Saroiu, the calibrating of a sensor teachings of Walley and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of 
The motivation to combine these references is because by using a backend system to receive signed measurement values coupled with a blockchain system sensor reading for vital drug, medicine food, and organs in transit with supply chain or cold chain can eliminate the possibility of risk or vulnerability from attackers attempting to gain access. This is done by the blockchain system of the backend being able to protect sensor readings by recognizing the correct identity of the sensor in correlation to the measurement values before it is stored. In return creating an end-to-end trusted . 

Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley") and Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") in further view of Enke et al. (U.S Pub. No. 20190349204, hereinafter referred to as "Enke")

Regarding Dependent Claim 8 (Currently Amended), the combination of Saroiu, Walley, and Max do not explicitly teach the method according to claim 6, wherein the certified authority system is certified by a trusted authority, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system.
Wherein Enke teaches the method according to claim 6, wherein the certified authority system is certified by a trusted authority, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system. (Par. (0080) “The TCCD drone 910 has sensors which capture data, including an image sensor 912 and one or more additional sensors 914. Examples of sensors could include ultrasonic transducers, radio receivers, photodiodes, photodiode arrays, micro bolometers, image sensors, crystals, time sensors, thermistors [..] generates a device certificate authority with trusted authority of sensor (thermistors etc.) guaranteed by whitelisting (community of register trusted authenticated devices)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Enke to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate, sending, by the sensor, the generated digital certificate with the signed measurement value teachings of Saroiu, the calibrating of a sensor teachings of Walley and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Enke includes a process of equating the certificate authority system to a trusted authority and guaranteeing the trusted authority is trustworthy due to a whitelisting of certified authority systems. This protects the trusted authority from increased overload or susceptibility to malware or cyber-attacks. By determining trustworthiness based on whitelisting it creates a specified index or group of approved trusted identities permitted 
The motivation to combine is because by equating a certificate authority system with a trusted authority based on trust from whitelisting is because it protects the system from harmful or malicious entities attempting to gain access or modify data, whitelisting provides the IOT devices and system as a whole clarity and structure by identifying early on that only the approved trusted and certified devices can be permitted to the sensor readings. This in return strengthen the integrity of the system and assures users with concerns about the rightful sensor and IOT device corresponding to the correct data. 

Regarding Dependent Claim 11 (Original), the combination of Saroiu, Walley, and Max do not explicitly teach the method according to claim 1, wherein calibrating includes certifying a software component executable by the sensor.
Wherein Enke teaches the method according to claim 1, wherein calibrating includes certifying a software component executable by the sensor. (Par. (0080) “The TCCD drone 910 has sensors which capture data, [..] Data could be and not limited to ultrasonic waves, sonic waves, radio waves, microwaves, infrared light, visible light, ultraviolet light, ionizing radiation, time, ambient temperature, geographic location, heading, velocity, acceleration, and barometric pressure which become content when referenced to time, device intrinsic data 926, calibration data, and or other data, content, and contextual content received by the TCCD drone 910. Examples of intrinsic device Sensor (TCCD drone with sensors) with calibrated data (sensor calibration data) certifying (verify) device software)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Enke to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate, sending, by the sensor, the generated digital certificate with the signed measurement value teachings of Saroiu, the calibrating of a sensor teachings of Walley and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Enke implements a method of the calibration aspect of the sensor certifying a software component, this ensures the sensor of the IOT device is fully functional, working and capable of fulfilling the role of engaging with the measurement values of the sensor reading as well as have the calibration component of the sensor to have the right up to date and updated software versions. By implementing this process attacker wouldn’t be able to expose vulnerabilities of software versions of the sensor device and commence 
The motivation to combine these references is by certifying software components by the actual software the integrity of the IOT devices will not be exposed, compromised or modified in any way. This establishes trust and reliability for users in the industry of supply or cold chains with confidential data regarding their physical conditions in transit. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu") and Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield") in further view of Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max")

Regarding Independent Claim 12 (Currently Amended), Saroiu teaches a sensor for certified sensor readings, the sensor including: (Page 10 Col. 1 lines 34-45 "A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings."; certified sensor readings (sign associated sensor readings for trust))
a computer processing circuit; and a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising (Figure 7 labels 700, 706 and 718)
signing a measurement value with a private key of a public/private key pair for the sensor; (Page 11 Col. 3 lines 48-55 "Another approach is to use zero-knowledge protocols to prove that a sensor reading is signed by a TPM"; signing unit (TPM) in sensor signing measurement values (sensor readings), (Page 11 Col. 4 lines 8-20 "A TPM generates an AIK key, signs it,"; Signing unit (TPM) signing with key), (Page 15 Col. 12 lines 6-18 "The trust component can further comprise a virtualization component that isolates the sensors from the application. The virtualization component obtains the sensor readings from the sensors, facilitates signing of the sensor readings by the hardware trust module, and provides the signed sensor readings for access by the application."; another signing unit for the sensor)
sending the signed measurement value such that the sensor is identifiable via a public key of the sensor and the generated digital certificate; (Page 15 Col. 12 lines 18-22 "The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the trust information and sent as a combined multiple sensor readings to the application."; sender (sensor device ) sending signed measurements (sensor readings))
sending, by the sensor, the generated digital certificate with the signed measurement value; (Figure 5 label 504; sending of signed sensor readings), (Page 11 Col. 4 lines 8-20 “A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate. The TPM uses this certificate to anonymously sign attestations”; TPM with generated (returned) certificate), (Par. 10 Col 1 lines 34-45 “A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings”; TPM correlated with sensor readings that is being sent)
However Saroiu does not explicitly teach receiving a calibration signal for a measurement unit of the sensor, storing a generated digital certificate;
Wherein Niederfield teaches receiving a calibration signal for a measurement unit of the sensor (Par. (0327) "Here, a control signal is transmitted via a signal communication system SCS and distribution system OS in accordance with the invention described herein from the client node application controller CN-A-41 to a signal node electrical actuator SN-A-20, thereby affecting a physical property PP, and a signal node physical unit sensor SN-A-35 of another signal node measures, senses or detects the physical property PP and transmits it via the signal communication system"; control module (signal communication system with control signal) receives calibrated (measured) sense of signal);
storing a generated digital certificate; (Par. (82) "signals comprise digital or analog data representing physical properties, e.g. sensor signals, or desired physical sensor (sensor signals), (Par. (0124) "In an embodiment, the signal node comprises a signal node physical unit sensor converting a physical property into a signal. In an embodiment, said signal node physical unit sensor is arranged to work autonomously"; sensor device), (Par. (0392) "signal nodes may further comprise as separate components or as part of the signal node processor and memory, or as an external unit, e.g. dedicated security hardware for processing cryptography and certificates"; sensor device (signal node) with component of memory to store and process certificates))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Niederfield to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate that also receives the sent signed measurement value by a backend system teachings of Saroiu because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Niederfield includes a control module used for receiving a calibration signal for a measurement unit of a sensor and a memory used for storing a generated digital certificate, this provides clarity and a maintained structure for the IOT device with a sensor for having a component to receive signals that correspond to triggers for delivering the measurement values. The users in the system operating the 
The motivation to combine is because by implementing a method to collect or receive calibration signals with a memory to store the digital certificates that correspond to it, it only enhances and promotes the secure line of communications for IOT devices in a system.
However Saroiu and Niederfield do not explicitly teach and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent.
Wherein Max teaches and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent. (Par. (0029) “In some embodiments, the certificate is selected from a group of certificates assigned to the sensor. In addition to a single certificate, a group of certificates may also be used for signing. In this case and in some embodiments, all certificates of the group are saved in a sensor memory. Thus, the number of certificates within the group is minimized”; signed certificates of sensor is suppressed (minimized), (Figure 5 label 21 and 60; signed certificate (21) is suppressed (sent in a sequence) individually away from group) ,  (Par. (0041) “The signing is then checked in the backend, i.e., the authenticity of the data is checked using the certificate. In the case of an individual certificate for the sensor 21, the signed message may for example be first transmitted to a secure suppressed signed certificate of sensor sent in sequence) (Examiner notes: Specification on instant application 16/572,863 states Par. (0036) ”According to some embodiments, the method can also include suppressing the sending of the related or associated digital certificate for a predefined number of times signed measurement values are sent. Thus, not every measured environmental data can need to be transmitted together with the digital certificate. This can be sent periodically, e.g., every 10th time (any other regular or irregular sequence can be possible), when sending a measurement value. This can also be applied to a sending of a collection of measurement values. This can reduce the network traffic volume and can guarantee almost the same trust and the related sensor.”; stating suppressing the sending of signed sensor is so not every sensor measurement is sent together but in a “regular sequence” individually).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Max to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate teachings of Saroiu and receiving of a calibration signal for measurement and storing generated digital certificates teachings of Niederfield because of the analogous concept of certifying sensors on IOT devices to display the correct and 
The motivation to combine these reference is by suppressing the sending of measurement values coupled with the digital certificate it will all the system to securely transport correct sensor readings periodically or through a sequence to reduce network traffic, volume and guarantee to the users the accurate and correct sensor readings corresponds to the physical condition in a cold or supply chain transit. This in return leads to a more reliable and trustworthy system for IOT devices.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield"), Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") and Mensch et al. (U.S Pub. No. 20200084050, hereinafter referred to as "Mensch") in further view of Crumlin et al. (U.S Pub. No. 20090044023, hereinafter referred to as "Crumlin")

Regarding Dependent Claim 15 (Currently Amended), the combination of Saroiu, Niederfield, and Max do not explicitly teach the sensor according to claim 12, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to receive a calibration signal for the measurement unit of the sensor after a successful calibration of the sensor
Wherein Mensch teaches the sensor according to claim 12, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to receive a calibration signal for the measurement unit of the sensor after a successful calibration of the sensor (Par. (0034)" the device can send to the data store calibration data for each calibrated sensor and its corresponding database key; the calibration data can be authenticated with the device certificate and the device's reference key such as an authentication through the use of the private reference key (ref priv key) which signs the calibration data which in turn can be authenticated by using the public reference key (ref pub key) to retrieve the calibration data from the signed calibration data [..]The data instance can include the calibration data or the calibration data can be stored in association with the key and transmitted in association with the key. Once the calibration data has been successfully stored on the data store, the data store, such as data store 531 can return"; sign calibration data of sensor produced after successful calibration of sensor data),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mensch to the process of a certified sensor readings 
The motivation to combine is because by generating the digital certificate prior to calibrating the sensor it will supplement and provide aid to the process of sending by the sensor. By generating before calibration no measurement values signed by the sensor can be sent if the digital certificate does not correspond and is not trusted. This leads to the secure protection of sensor readings and strengthens the integrity of user with concerns about correct values and if the sensor readings is coming from the rightful IOT device.

Wherein Crumlin teaches and wherein an expiration time value of the successful calibration is identical to an expiration time value of the digital certificate. (Par. (0073) "Implementing fingerprint sensors on media players or hosts of the media players to authorize sharing--ln one or more embodiments, a fingerprint may be associated with a digital rights certificate that may be set to expire after a predefined period if the service/content associated with the certificate is not purchased."; sensor associated with digital certificate with expiration time value (both with same expiration time)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Crumlin to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate teachings of Saroiu, receiving of a calibration signal for measurement and storing generated digital certificates teachings of Niederfield, a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max and the process of generating the digital certificate after a successful calibration of the sensor teachings of Mensch because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings 
The motivation to combine these references is because by implementing an expiration time value to both the certificate and calibrated sensors, correct readings can be ensured to the users of IOT devices in a system as well as by the chance measurement data of sensors is compromised in transit of supply or cold chain deliveries, precautions can be made and the untrusted entity can be identified in return leading to another insurance towards the user, promoting confidence and safe and secure flow of information.




16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield") and Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") in further view of Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley")

Regarding Dependent Claim 16 (Original), the combination of Saroiu, Niederfield, and Max teach the sensor of claim 12, Saroiu further teaches generating the digital certificate is performed by a certified authority system. (Page 24 Col 4 lines 8-20 "One version of TPM can provide anonymous attestations by using a separate Attestation Identity Key (AIK) for each verifier and relying on a privacy certification authority (privacy CA). A TPM generates an AIK key, signs it, and sends it to the privacy CA. The privacy CA checks the signature and returns a certificate"; TPM associated with sensor reading with certificate authority that generates (returns) a certificate), (Page 10 Col 1 lines 34-45"A trusted sensor is a sensor that is enhanced with a trustworthy computing technology such as TPM (Trusted Platform Module) to secure sensor readings. In the context of TPM, for example, solutions for making sensors trustworthy include the presence of a TPM chip in the mobile device, and the capability of the sensor to sign associated sensor readings."; TPM with generated certificate in correlation with sensor).

Wherein Walley teaches the sensor according to claim 12, wherein the calibration (Par. (0003) "The management of the sensors of the IOT may further include performing and/or modifying calibration and or changing other attributes of one or more sensors."; calibration of sensors), (Par. (0010) "Example of the sensor devices include temperature sensors, video cameras, audio recorders, motion sensors, humidity sensors, smoke detectors, various gas sensors, radiation monitors, and other sensors."; examples of sensors)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Walley to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate teachings of Saroiu, receiving of a calibration signal for measurement and storing generated digital certificates teachings of Niederfield and a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Walley implements a process of calibrating the sensor, this allows the sensor to be set, corrected and gauged with parameters that are reliable, reproducible and accurate to the corresponding products in the real world. This ensures trust for 
The motivation to combine these reference is by calibrating the sensor the sensor readings or measurements can be ensured to users that they relate to the same physical conditions as the products in the cold chain transit process. This coupled with a certified authority promotes dependable and trustworthy identities of sensor readings and securely protects the network and system of IOT devices as a whole.


Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield"), Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") and Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley") in further view of Won et al. (U.S Pub. No. 20180183587, hereinafter referred to as "Won")

Regarding Dependent Claim 17 (Currently Amended), the combination of Saroiu, Niederfield, and Max teach the sensor of claim 12, Saroiu further teaches the sensor according to claim 16, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to verify, by a backend system, (Figure 5 label 504; signed measurement value sent to backend system (consuming application). (Page 15 Col. 12 lines 47-52 "At 400, sensor readings are received from sensors of a device. At 402, the sensor readings are signed with the trust information. At 404, the signed sensor readings are sent to a consuming application."; received by backend system), (Page 15 Col 12 lines 18-22 "The sensor readings of the device are each tagged with time information, the sensor readings and corresponding time information are signed by the trust information and sent as a combined multiple sensor readings to the application."; the sent sensor readings that are signed are sent from sensors of a device (the object being sent (signed measurement value (sensor readings))
However Saroiu, Niederfield, Max and Walley do not explicitly teach an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system.
Wherein Won teach an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system. (Par. (0018) "loT device 100 may be any type of electronic device or object with processing capability and network connectivity, such as a sensor,"; IOT device (sensor)). (Par. (0029) "In turn, loT device 100 verifies the digital signature"; sensor (IOT) device verifies signature), (Par. (0065) "mutual authentication between an loT device using a sensor (IOT device) using certificate authority), (Par. (0003) "In addition, data centers (e.g., that collect information from loT devices) or loT gateways need to be able to verify the identity of loT devices."; verify an identity. measurements (collected information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with the generated digital certificate teachings of Saroiu, receiving of a calibration signal for measurement and storing generated digital certificates teachings of Niederfield a process of suppressing the sending of the signed measurement values for a predefined number of times teachings of Max and a process of calibrating the sensor teaching of Walley because of the analogous concept of certifying sensors on IOT devices to display the correct and trusted readings in a system. Won includes a process of verifying an identity of the sensor with a signature of the signed measurement value that was sent along with the certified authority system. This allows communication between the receiver and the sender of the signed measurement values double check the identity of the sensors before the measured values is accepted. This provides clarity within the system that the trusted certified system is accurately displacing not only the 
The motivation to combine these references is because by verifying with a signature the identity corresponding to the measurement values a second layer of protection is added and it becomes even more important in use for supply chain or cold chain transit attempting to verify the identity of the sensor that it is not tampered or compromised as well as protect the integrity of the measured transferred data values.

Regarding Dependent Claim 19 (Original), the combination of Saroiu, Niederfield, Max and Walley do not explicitly teach the sensor according to claim 17, wherein the backend system is a node of a blockchain system
Wherein Won teaches the sensor according to claim 17, wherein the backend system is a node of a blockchain system. (Par. (0016)" an loT device is registered in a blockchain name/value storage (NVS) by an installation device working in conjunction with  the  loT  device";  sensor  (IOT) received  in (registered  in) backend  system (blockchain), (Par. (0018) "loT device 100 may be any type of electronic device or object with processing capability and network connectivity, such as a sensor,"; sensor (IOT device))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key 
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroiu et al. (U.S No. 8832461, hereinafter referred to as "Saroiu"), Niederfield et al. (U.S Pub. No. 20200119969, hereinafter referred to as "Niederfield"), Max et al. (U.S Pub. No. 20190334998, hereinafter referred to as "Max") and Walley et al. (U.S Pub. No. 20150134954, hereinafter referred to as "Walley") in further view of Enke et al. (U.S Pub. No. 20190349204, hereinafter referred to as "Enke")

Regarding Dependent Claim 18 (Currently Amended), the combination of Saroiu, Niederfield, Max and Walley do not explicitly teach the sensor according to claim 16, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to certify, by a trusted authority, 
Wherein Enke teaches the sensor according to claim 16, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to certify, by a trusted authority, the authority system, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system. (Par. (0080) "The TCCD drone 910 has sensors which capture data, including an image sensor 912 and one or more additional sensors 914. Examples of sensors could include ultrasonic transducers, radio receivers, photodiodes, photodiode arrays, micro bolometers, image sensors, crystals, time sensors, thermistors [..] generates a device certificate 944 which is derived from the manufacturer's intermediate certificate which has a chain of trust that can be followed back to a trusted certificate authority or community of trusted authenticators, has the device sign the device certificate 944, stores the signed certificates on the device, and registers the device certificate 944 with the authentication authority and or community"; certificate authority with trusted authority of sensor (thermistors etc.) guaranteed by whitelisting (community of register trusted authenticated devices)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Enke to the process of a certified sensor readings from a sensor that generates a digital certificate, and signs with a private key as well as sends the measurement values by the sensor in a way that is identifiable with 
The motivation to combine is because by equating a certificate authority system with a trusted authority based on trust from whitelisting is because it protects the system from harmful or malicious entities attempting to gain access or modify data, whitelisting provides the IOT devices and system as a whole clarity and structure by identifying early on that only the approved trusted and certified devices can be permitted to the sensor readings. This in return strengthen the integrity of the system and assures users with concerns about the rightful sensor and IOT device corresponding to the correct data.
Relevant Prior Art



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Castillo Castillo; Pedro (U.S Pub. No. 20190332101 "Computer System And Method For Automated Batch Data Alignment In Batch Process Modeling, Monitoring And Control". Considered this reference because it addressed the transport, sensing and detecting of pharmaceutical, biochemical and/or food in the same principle as the present invention through a supply chain / cold chain transit.


BOSE; Bhaskar (U.S Pub. No. 20160217325) "MULTl-SENSOR EVENT ANALYSIS AND TAGGING SYSTEM". Considered this application because it relates to multiple sensors for generating measurement values or as they call it metric values based on tagging.


POTTIER; Remy (U.S Pub. No. 20180026799 "A METHOD OF ESTABLISHING TRUST BETWEEN A DEVICE AND AN APPARATUS". Considered this application because it addressed certifying or establishing trust using a digital certificate with multiple sensors

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497


/HEE K SONG/Examiner, Art Unit 2497